Carley, Judge,
concurring specially.
I reluctantly concur in the ruling of the majority affirming the judgment although I do not agree with all that is stated in the majority opinion. I believe that the rule in this state is and should remain that all documentary evidence admitted by the trial judge should go out with the jury and be present during the deliberation. However, after reviewing this most voluminous record, I am constrained to agree that on the facts of this particular case as evidenced by the trial management scenario commencing with the pretrial conference, there was no abuse of discretion which requires reversal. Nevertheless, I am convinced that the better practice would be for the jury to have access to all properly introduced evidence in all cases. If the “Summary of Voluminous Records Rule” is truly applicable and is invoked, any documents sought to be included within the purview of that rule should not be actually admitted into evidence.
For the above reasons, I concur in the judgment only.